IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                            NOS. WR-91,936-03, -04, -05, -06



            IN RE THE STATE OF TEXAS EX REL. KIM OGG, Relator



                 ON APPLICATIONS FOR WRITS OF MANDAMUS
                       IN THE 228TH DISTRICT COURT
                           FROM HARRIS COUNTY

     H ERVEY, J., filed a concurring opinion in which R ICHARDSON, N EWELL, and
W ALKER, JJ., joined.

                                CONCURRING OPINION

       Presiding Judge Keller might be correct that the default rule is that the State cannot

be compelled to produce work product under Article 39.14(a). T EX. C ODE C RIM. P ROC.

art. 39.14(a). But that is not the whole story. Article 39.14(h) specifically requires the

State to disclose work product under certain circumstances. Id. art. 39.14(h) (applies

notwithstanding any other provision of the statute). Article 39.14(h) not only codifies the

Brady disclosure requirement that exculpatory and impeachment evidence favorable to

the accused must be turned over, it also requires the disclosure of any “mitigating
                                                                                      Ogg–2

document, item, or information in the possession, custody, or control of the state

that . . . would tend to reduce the punishment for the offense charged.” Id.; see Ex parte

Miles, 359 S.W.3d 647, 670 (Tex. Crim. App. 2012) (recognizing that police reports

containing Brady evidence must be disclosed because Brady supersedes the provisions of

Article 39.14).

       With these comments, I agree with the Court that relief should denied.

Filed: September 15, 2021

Publish